DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4. 	Claims 1-4, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (“Yu”, US Pub 2017/0179831)
Regarding claim 1, Yu teaches (Fig. 6-7; Para 53-61 and 50) a wide input voltage range power converter circuit (flyback) in a one-stage-two-switch configuration, comprising: a power input terminal (input terminals (IN) generating DC signal “IN_Vdc”, via bridge rectifier); a switch node (i.e. switch node (NODE) that couples Vdc with ‘anti-backflow device: diodes and Zener diodes (D)’, wherein respective D(s) are coupling with corresponding two primary windings and two electronic switches) connected to the power input terminal (IN_Vdc); a transformer (720) having: an input side comprising a first winding (721-1) and a second winding (721-2) that are connected to the switch node (NODE); and an output side comprising an output winding (720’s output side 2ndary winding that couples with output voltage V0); wherein a turns ratio between the first winding (721-1) and the output winding (720’s output side 2ndary winding) is different from (Para 54 and a turns ratio between the second winding (721-2) and the output winding (720’s output side 2ndary winding); a first electronic switch (725-1) connected to the first winding (721-1) in series and having a control terminal (725-1’s gate); a second electronic switch (725-2) connected to the second winding (721-2) in series and having a control terminal (725-2’s gate); a pulse width modulation (PWM) circuit (PWM-1, PWM-2, 770, 760; wherein detail operation is described in Fig. 8) comprising: a comparison unit (801) having a detecting terminal (803) connected to the power input terminal (IN_Vdc, via ‘R6-R8’), a setting terminal (805) for a voltage switching threshold (Vref ), a PWM input terminal (807 is used as a feedback for 801, via ‘R2-R3’), a first signal output terminal (when VA=H, resulting a series respective activation of 840, PWM-2 and 725-2) connected to the control terminal of the second electronic switch (725-2), and a second signal output terminal (when VA=L, resulting a series respective activation of 820, PWM-1 and 725-1) connected to the control terminal of the first electronic switch (725-1); and a PWM controller (‘780, PWM-1 & PWM-2’: PWM-1 providing ‘HI signal 751-1’ to drive gate of 725-1; and PWM-2 providing ‘LO signal 751-2’ to drive gate of 725-2) having a PWM output terminal (HI, LO) connected to the PWM input terminal (807) of the comparison unit (801); and an output circuit (output side of 720 coupling ‘diode and CLC filter’) connected to the output winding (720’s output side 2ndary winding) of the transformer (720) and comprising a power output terminal (output terminals that provides output voltage Vo “OUT_Vo”).
[NOTE. under broadest reasonable interpretations (BRI), terms like ‘couple or connect’ has been given weight simply thru interpreting them, as some type of establishment of connection or coupling either thru hard wiring and/or thru operation, only]
Regarding claim 2, Yu teaches the switch node (NODE) is directly connected to the power input terminal (IN_Vdc).
Regarding claims 3-4, Yu teaches the first winding (721-1) is directly connected to the switch node (NODE); and the second winding (721-2) is connected to the switch node (NODE) via an anti-backflow device (corresponding D).
Regarding claims 11-14, Yu the first electronic switch (725-1_S) is connected to the second electronic switch (725-2_S); a connecting node (source “S” of both switches) of the first electronic switch (725-1_S) and the second electronic switch (725-1_S) is connected to a current detector circuit (R5); and the PWM controller (‘780, PWM-1 & PWM-2’) has an input terminal connected to the current detector circuit (Rs).  
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 5-10, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub 2017/0179831).
Regarding claims 5-8, Yu teaches the comparison unit (801) comprises: a comparator (801) having: an/1ST input terminal (803) as the detecting terminal (i.e 813); another/2ND input terminal (805) as the setting terminal (i.e. 815); and an output terminal (801’s output terminal extended as PWM input terminal 807),wherein a resistor (R3) is connected between the input terminal (805 is non-inverting terminal) and the output terminal of the comparator (801); a switch for inverting operative means (830) having: an input terminal (source-gate of 840) connected to the output terminal of the comparator (801); and an output terminal (drain of 840 driving 830 to activate PWM-2); a first driver (820 driving or activating PWM-1) having: an enable terminal (gate terminal of 820_G) connected to the input terminal of the switch (840); an input terminal (source terminal of 820_S); and the first signal output terminal (drain terminal of 820_D); and a second driver (830 driving or activating PWM-2) having: an enable terminal (gate terminal of 830_G) connected to the output terminal of the switch (840); an input terminal (source terminal of 830_S) connected to the input terminal of the first driver (820_S); and the second signal output terminal (drain terminal of 830_D); wherein one of the (depending on VA being H or L, 840 is controlled by 807 in such a way so that only one of 1st or 2nd driver is activated to have Vcc being passed to one of the input terminal of the first driver (820_S) and the input terminal of the second driver (830_S) is as the PWM input terminal (807). 
[NOTE. under BRI, comparator’s non-inverting vs. inverting terminals are not given much weight, except for being simply two inputs for comparing purposes, since Yu teaches (para 60) 801 can be used as comparator, amplifier or differential amplifier, which means exchangeable non-inverting vs. inverting terminals design usage can be anticipated, for optimal efficient operation, as required. Moreover, under BRI, Applicant claimed ‘inverter’ is simply interpreted as simply being a means where complementary (i.e. on or off) signals are being outputted to activate corresponding one of the taught drivers, and nothing more]
However, Yu fails to explicitly teach a comparator having a non-inverting input terminal as the detecting terminal, and an inverting input terminal as the setting terminal; and use of an inverter, instead of a switch. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Yu’s power converter to include specific circuit design choice for the comparator, as doing so would have allowed for a favorable integration of function of overall circuit while ensuring optimal efficient operation and meeting requirements of the load, as taught by Yu (abstract). 
Regarding claims 9-10, Yu teaches the anti-backflow device (corresponding D) is a diode having an anode and a cathode; the anode of the diode is connected to the switch node (NODE); and the cathode of the diode is connected to the second winding (721-2).  
Regarding claims 15-18, Yu teaches a winding number of the second winding (721-2) is higher than (Para 54 and 50) a winding number of the first winding (721-1). 
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/9/2022




	/THIENVU V TRAN/                                                                                 Supervisory Patent Examiner, Art Unit 2839